Citation Nr: 0024916	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  98-19 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for psychogenic 
gastrointestinal reaction manifested by diarrhea.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for amebic dysentery.

3.  Entitlement to service connection for gingivitis and 
periodontitis, for compensation purposes.

4.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to June 
1965.  This case came before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Medical and Regional Office Center 
(M&ROC) in Wichita, Kansas.


FINDINGS OF FACT

1.  Service connection was denied for psychogenic 
gastrointestinal reaction and amebic dysentery in an 
unappealed rating decision dated in March 1971.

2.  Evidence which is not cumulative or redundant of evidence 
previously of record and which is so significant that it must 
be considered to fairly decide the merits of the previously 
denied claim has not been received since the March 1971 
rating decision.

3.  Periodontal disease is not a disability within the 
meaning of applicable VA legislation providing compensation 
benefits.

4.  All available evidence necessary to an equitable 
disposition of the increased rating issue on appeal has been 
obtained.
5.  The veteran's hemorrhoids are no more than moderate.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's claim 
for service connection for psychogenic gastrointestinal 
reaction manifested by diarrhea or to reopen his claim for 
service connection for amebic dysentery has not been 
received.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

2.  The claim for entitlement to service connection for 
gingivitis and periodontitis, for compensation purposes, 
lacks legal merit.  38 C.F.R. § 4.149 (1998); 38 C.F.R. 
§ 3.381(a) (1999); Sabonis v. Brown, 6 Vet.App. 426, 430 
(1994).

3.  The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7336 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claims

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence is evidence not previously 
submitted to decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  New evidence will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, at 513 
(1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service 
connection may be granted on a presumptive basis for 
dysentery when manifested to a compensable degree within a 
year of service discharge or at a time when standard accepted 
treatises indicate that the incubation period commenced 
during such service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection was denied for psychogenic 
gastrointestinal reaction manifested by diarrhea and for 
amebic dysentery in March 1971 because psychogenic 
gastrointestinal reaction was not found on VA examination in 
January 1971 and amebic dysentery was not shown in the 
evidence of record.  The veteran was notified of the decision 
in April 1971 and did not file a timely appeal.  

Evidence on file at the time of the March 1971 rating 
decision consisted of the veteran's service medical records, 
VA outpatient records from March to December 1970, and a 
January 1971 VA disability evaluation report.

The veteran's service medical records reveal that he 
complained in February 1954 of epigastric pain, which was 
relieved by eating; a gastrointestinal X-ray series was 
normal.  It was noted in May 1954 that the veteran had 
diarrhea with no organic cause.  He was hospitalized from May 
to June 1954 with a one year history of loose stools and 
blood; he said that he had not had any diarrhea while he was 
stationed in the Pacific.  The diagnosis was psychogenic 
gastrointestinal reaction manifested by diarrhea and 
hemorrhoids.  Subsequent service medical history reports in 
November 1962 and March 1965 do not contain any 
gastrointestinal complaints; and the veteran's abdomen and 
viscera and psychiatric condition were noted to be normal on 
examinations in November 1962 and March 1965.  The 1970 
treatment records were not relevant to the disabilities at 
issue.  On VA disability evaluation in January 1971, the 
veteran said that he was treated for amebic dysentery in 1954 
and he noted occasional diarrhea.  Internal hemorrhoids, 
episodically symptomatic, without functional loss, was 
diagnosed.

Evidence added to the record after the March 1971 rating 
decision consists of Army hospital records dated from May 
1967 to September 1997, VA examination reports dated in March 
1998, VA outpatient records for April and October 1998, VA 
examination reports dated in November 1998, the transcript of 
an October 1999 personal hearing at the M&ROC, and the 
contention statements of the veteran and his representative.

Army treatment records reveal that a June 1972 IHA test for 
amebiasis was reactive, while a CF test for amebiasis at the 
same time was nonreactive.  Viral gastroenteritis was the 
impression in December 1976.  The assessment in July 1985 was 
abdominal pain, probably irritable bowel, history of hiatal 
hernia.  A July 1985 upper gastrointestinal X-ray series with 
small bowel follow through was within normal limits.  An air 
contrast barium enema in August 1985 showed colonic 
diverticulosis.  An upper gastrointestinal X-ray series with 
barium swallow in September 1993 revealed a hiatal hernia 
with some reflux, some tertiary contractions of the 
esophagus, and presbyesophagus.

On VA rectal examination in March 1998, the veteran 
complained of chronic, intermittent diarrhea since service.  
The diagnosis was external and internal hemorrhoids with 
intermittent bleeding.  On VA digestive system evaluation in 
March 1998, the veteran gave a history of amebic dysentery 
with diarrhea in service.  The diagnosis was recurrent 
diarrhea secondary to amebic dysentery which was complicated 
by external and internal hemorrhoids.

On VA abdominal examination in November 1998, the veteran 
denied a history of problems with his stomach or duodenum or 
with peritoneal adhesions.  The examiner concluded that there 
was no diagnosable condition of the stomach or duodenum and 
no evidence of peritoneal adhesions.  On VA intestinal 
examination in November 1998, the veteran complained of loose 
stools on a daily basis; physical examination did not show 
any abnormality.  The diagnosis was amebic dysentery in the 
1940's, current stool pattern consists of one loose stool per 
day which does not meet the diagnostic criteria for chronic 
diarrhea.

The veteran testified at his October 1999 hearing that he has 
had gastrointestinal problems since he ate whatever was 
available while he was stationed in the Philippines and Korea 
in service and that amebic dysentery was diagnosed in 1954.

The veteran has alleged that his psychogenic gastrointestinal 
reaction and amebic dysentery are etiologically related to 
service.  However, as a lay person, the veteran is not 
competent to render a medical diagnosis or an opinion 
concerning medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Therefore, his statements are not 
material.

The medical evidence added to the record since the March 1971 
rating decision does not contain any objective evidence that 
the veteran has psychogenic gastrointestinal reaction.  
Although the diagnosis on digestive system examination in 
March 1998 was recurrent diarrhea secondary to amebic 
dysentery complicated by hemorrhoids, this diagnosis was 
rendered more than 30 years after the veteran's discharge 
from service and the examiner did not address the etiology of 
the amebic dysentery.  The examiner who performed the 
intestinal examination in November 1998 only diagnosed a 
history of amebic dysentery.  The medical evidence added to 
the record is otherwise negative for amebic dysentery.  
Therefore, the medical evidence added to the record is not so 
significant that it must be considered to fairly decide the 
merits of either of the veteran's claims.  Accordingly, the 
claims for service connection for psychogenic 
gastrointestinal reaction manifested by diarrhea and for 
amebic dysentery are not reopened.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete an 
application to reopen his claims for service connection for 
psychogenic gastrointestinal reaction manifested by diarrhea 
and amebic dysentery.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).

Service Connection Claim

Effective in February 1994, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
periodontal disease (pyorrhea), and Vincent's stomatitis were 
not disabling conditions, and could be considered service 
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient treatment pursuant to 38 
C.F.R. § 17.120 (now 38 C.F.R. § 17.161).  38 C.F.R. § 3.149 
(1998).

The regulations were revised in June 1999.  The reference in 
38 C.F.R. § 3.149 regarding the disabilities for which 
service connection was precluded was eliminated, and nearly 
identical language entered in 38 C.F.R. § 3.381(a).  In 
addition, all of 38 C.F.R. § 3.382, which allowed for the 
establishment of service connection for Vincent's disease 
and/or pyorrhea, was eliminated.  The end result is 
essentially the same as prior to the change with respect to 
gingivitis and periodontitis in that service connection for 
periodontal disease will be granted solely for the purpose of 
establishing eligibility for outpatient dental treatment in 
accordance with 38 C.F.R. § 17.161.  38 C.F.R. § 3.381 
(1999).

Although the veteran appears to believe that he should be 
service connected for gingivitis and periodontitis, the Board 
notes that, under the regulations noted above both before and 
after 1994, periodontal disease, which includes gingivitis 
and periodontitis, is only service-connected for treatment 
purposes, not for compensation purposes.  In a case such as 
this one, when the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet.App. 
426, 430 (1994).  Consequently, the Board concludes that the 
veteran's appeal with respect to the issue of entitlement to 
service connection for gingivitis and periodontitis, for the 
purpose of compensation, is denied on the basis of lack of 
entitlement under the law.



Increased Evaluation Claim

The veteran's claim for entitlement to a compensable 
evaluation for hemorrhoids is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  Additionally, the facts 
relevant to this claim have been properly developed and the 
statutory obligation of VA to assist the veteran in the 
development of this claim has been satisfied.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (1999).  When there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's 
hemorrhoids.  The Board has found nothing in the historical 
record which would lead it to conclude that the current 
evidence of record is not adequate for rating purposes, nor 
has the Board found any of the historical evidence in this 
case to be of sufficient significance to warrant a specific 
discussion herein.

On VA rectal examination in March 1998, the veteran reported 
intermittent diarrhea and intermittent rectal bleeding; he 
was not receiving gastrointestinal treatment.  Physical 
examination revealed external hemorrhoidal tags without 
prolapse, rectal sphincter tone aberration, or palpable 
internal hemorrhoids; external and internal hemorrhoids with 
intermittent bleeding was diagnosed.  

On VA intestinal examination in November 1998, the veteran 
reported loose stools daily.  He denied abdominal pain or 
anemia.  The veteran's testimony at the October 1999 hearing 
did not address the increased rating issue on appeal.

A zero percent evaluation is assigned for hemorrhoids, 
external or internal, that are mild or moderate; a 10 percent 
evaluation is warranted for hemorrhoids that are large or 
thrombotic, irreducible, with excess redundant tissue, 
evidencing frequent recurrences; a 20 percent evaluation is 
warranted for hemorrhoids with persistent bleeding and 
secondary anemia, or with fissures.  38 C.F.R. § 4.114, 
Diagnostic Code 7336.

The veteran has complained of external and internal 
hemorrhoids with intermittent rectal bleeding.  He is not 
receiving treatment for the disability.  Consequently, the 
medical evidence concerning the current degree of severity of 
the disability is limited to the reports of VA examinations 
in 1998.  He had external hemorrhoidal tags on evaluation in 
March 1998.  However, the VA examinations did not disclose 
large or thrombotic hemorrhoids, excessive redundant tissue, 
bleeding, fissures or anemia.  In sum, evidence of more than 
moderate hemorrhoids was not found on the VA examinations.  
Therefore, the Board must conclude that the disability 
picture for the veteran's hemorrhoids does not more nearly 
approximate the criteria for a compensable evaluation than 
those for a noncompensable evaluation.


ORDER

New and material evidence not having been presented, 
reopening of the veteran's claim for entitlement to service 
connection for psychogenic gastrointestinal reaction 
manifested by diarrhea is denied.  

New and material evidence not having been presented, 
reopening of the veteran's claim for entitlement to service 
connection for amebic dysentery is denied.  





Service connection for gingivitis and periodontitis, for 
compensation purposes, is denied.  

A compensable evaluation for hemorrhoids is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals


 

